DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered. 
	Claims 10 and 14 are currently pending.  
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being
drawn to a nonelected invention, there being no allowable generic or linking claim. Election was
made without traverse in the reply filed on March 18, 2021.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adelaide Leitzel on August 18, 2022.

4.	Claim 10 has been AMENDED: 
10. (CURRENTLY AMENDED) A method of identifying a human individual in need of therapy for Alzheimer’s disease and treating the identified human individual, the method comprising:
(A) assaying a blood sample from a human individual for ten chromosome interactions, wherein said assaying comprises the steps of:
  	(a) performing in vitro cross-linking of chromosome regions of the human individual which have come together in a chromosome interaction to form cross- linked nucleic acid; 
(b) subjecting said cross-linked nucleic acid to restriction digestion cleavage with an enzyme to form cross-linked cleaved nucleic acids; 
 (c) ligating said cross-linked cleaved nucleic acid ends to form a ligated nucleic acid; and 
(d) detecting the ligated nucleic acid to determine the presence or absence of a chromosome interaction and wherein the ten chromosome interactions are the following chromosomal interactions:
(i) the chromosome interaction on chromosome 12 that results in a ligated nucleic acid comprising SEQ ID NO: 8; 
(ii) the chromosome interaction on chromosome 8 that results in a ligated nucleic acid comprising SEQ ID NO: 1; 
(iii) the chromosome interaction on chromosome 8 that results in a ligated nucleic acid comprising SEQ ID NO: 19; 
(iv) the chromosome interaction on chromosome 3 that results in a ligated nucleic acid comprising SEQ ID NO: 5; 
(v) the chromosome interaction on chromosome 8 that results in a ligated nucleic acid comprising SEQ ID NO: 2; 
(vi) the chromosome interaction on chromosome 10 that results in a ligated nucleic acid comprising SEQ ID NO: 24; 
(vii) the chromosome interaction on chromosome 9 that results in a ligated nucleic acid comprising SEQ ID NO: 6; 
(viii) the chromosome interaction on chromosome 11 that results in a ligated nucleic acid comprising SEQ ID NO:20; 
(ix) the chromosome interaction on chromosome 3 that results in a ligated nucleic acid comprising SEQ ID NO:21; and 
(x) the chromosome interaction on chromosome 7 that results in a ligated nucleic acid comprising SEQ ID NO:15;
(B) identifying the human individual as being in need of therapy for Alzheimer’s disease when one or more of chromosome interactions (i)-(vii) are present and/or one or more of chromosome interactions  (viii)-(x) are absent; and
(C) administering to the identified human individual an agent that is therapeutic for Alzheimer’s disease. 

5.	Claim 14 has been CANCELED: 
This application is in condition for allowance except for the presence of claim 14 directed to an invention non-elected without traverse.  Accordingly, claim 14 has been canceled. 


6.	The following is an examiner’s statement of reasons for allowance: 
	The instant claim recites two types of judicial exceptions. The recites a step of “identifying” a human that is in need of therapy for Alzheimer’s.  The broadest reasonable interpretation of “identifying” is that it could be accomplished by a mental process and therefore the claim recites an abstract idea. Additionally the claim recites a correlation between the chromosome interactions and Alzheimer’s disease. This type of correlation is a law of nature. However the claim also recites “administering” to the identified human individual an agent that is therapeutic for Alzheimer’s disease.  This administration step is particular and integrates the judicial exceptions into a practical application.  Thus the claims are patent eligible. 
Additionally it is noted that the prior art does not teach or suggest assaying a blood sample for the presence or absence of ten chromosomal interactions wherein the chromosomal interactions result in ligated nucleic acids comprising SEQ ID NOs: 1, 2, 5, 6, 8, 15, 19, 20, 21, and 24. Further the prior art does not teach or suggest a correlation between the ten chromosomal interactions and Alzheimer’s disease. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634